Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Grey Taylor (Reg. No. 34,263) on 12/23/2021.

The application has been amended as follows:

Please change claim 1 to: 
1. (Currently Amended) A switching system, comprising: 
	a three-way radio switch for an onboard radio system in a vehicle, the three-way radio switch comprising:
		a manual standby frequency switch configured to receive and display a standby radio frequency manually input by a user, the manual standby frequency switch configured to show manual standby frequency information in a manual standby frequency window;  
, the automated standby frequency switch configured to show automated standby frequency information in an automated standby frequency window; and
		an active frequency switch configured to show information in an active frequency window, the active frequency switch operative to:
			receive and display the radio frequency from the manual standby frequency switch when selected by the user; or 
			receive and display the radio frequency from the automated standby frequency switch when selected by the user; and
	a processor in operative communication with the three-way radio switch, the processor operative to execute instructions to perform a method comprising:
		monitoring one or more frequencies of the onboard radio system in real-time; 
		comparing the one or more frequencies of the onboard radio system with one or more frequencies from a database containing regional radio frequencies;
		triggering an alert to the user when the one or more frequencies of the onboard radio system do not match the one or more frequencies from the database; and
		sending an updated standby radio frequency to the automated standby frequency switch;
		wherein when a user selects the manual standby frequency switch, the manual standby frequency information is moved to the active frequency window, and the  automated standby frequency window is automatically updated to show the next expected frequency information; 
		wherein when a user selects the automated standby frequency switch, the automated standby frequency information is moved to the active frequency window, and the automated standby frequency window is automatically updated to show the next expected frequency information. 

Please change claim 5 to:
5. (Currently Amended) The switching system of claim 4, wherein:
	the active frequency switch comprises a center touchscreen soft button configured to show the currently selected radio frequency information in the active frequency window;  
	the manual standby frequency switch comprises a first touchscreen soft button, on a first side of the center touchscreen soft button, and configured to show the manual standby frequency information in the manual standby frequency window; and 
	the automated standby frequency switch comprises a second touchscreen soft button, on an opposing second side of the center touchscreen soft button, and configured to show the automated standby frequency information in the automated standby frequency window. 

Please change claim 6 to:
6. (Currently Amended) The switching system of claim 5, wherein:
	when a user selects the manual standby frequency using the first touchscreen soft button, the manual standby frequency information is moved to the active frequency window
	

Please change claim 7 to:
	7. (Currently Amended) The switching system of claim 5, wherein:

	

Please cancel claims 14-20

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Regarding the independent claim 1, the prior art broadly discloses to use display and touch buttons for presenting and selecting the manual and automated frequencies. The present invention differs from the prior art of record in that the present invention also requires wherein each of the manual standby frequency switch, the automated standby frequency switch, and the active frequency switch, are implemented with touchscreen soft buttons that include display windows for showing frequency information. The present invention also requires when a user selects the manual standby frequency switch, the manual standby frequency information is moved to the active frequency window, and the  automated standby frequency window is automatically updated to show the next expected frequency information; wherein when a user selects the automated standby frequency switch, the automated standby frequency information is moved to the active frequency window, and the automated standby frequency window is automatically updated to show the next expected frequency information. 

Claims 2-13 which depend from claim 1, are also allowed for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143